Citation Nr: 0419794	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
strain.  


REPRESENTATION

Appellant represented by:	Jim S. Moore, Attorney		
	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1978.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO denied service connection for residuals of a cervical 
strain.  The veteran filed a notice of disagreement (NOD) in 
March 2001, and a statement of the case (SOC) was issued in 
January 2003.  The veteran filed a substantive appeal in 
March 2003.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veteran's Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The veteran's service medical records include a March 1977 
record of hospitalization, documenting that the veteran was 
involved in an auto accident that month in which the vehicle 
he was driving collided with a tree.  During the accident, 
the veteran hit his head on the roof of the vehicle and was 
also thrown against the right side front door.  It was noted 
that the veteran demonstrated an approximate 60 percent 
restriction in range of motion of the neck on all plains, 
secondary to muscle spasm and pain, and the veteran was 
further assessed as having acute cervical strain.  The 
veteran was placed on an off-duty status for a period of 
three days.  According to a July 1977 treatment report, the 
veteran reported having ongoing pain in the suprascapular 
area, including pain on abduction of the left arm, extension 
of the neck and turning left, and deep inspiration, and he 
also reported that the pain had become severe since he had 
lifted some heavy objects in the course of his duties.  The 
assessment was possible back muscle strain.  

Post-service, a June 2001 operative report by Dr. Green, of  
Jackson Memorial Hospital in Miami, documents that the 
veteran underwent that month a series of inpatient procedures 
involving the cervical region, including a posterior cervical 
arthrodesis of the C4 to T1 vertebrae, posterior lateral 
facet fusion of C6 to T1, and bilateral hemilaminectomies and 
microforaminotomies of C6-C7 and C7-T1.  It was further noted 
that the veteran's diagnosis, at both the preoperative and 
postoperative stages, was anterior cervical decompression and 
fusion, C4 to C7, with pseudoarthritis of C6-C7 and foraminal 
stenosis and spondylosis of C6-C7 and C7-T1 with intractable 
cervical radiculopathy.    

A May 2001 treatment report, also from Dr. Green, documents 
the veteran's complaints of severe neck and upper back pain, 
and that a review of x-rays as well as an MRI revealed a 
collapse and severe degenerative changes at the transitional 
level of C7-T1, and pseudoarthritis and stable fusion at 
other vertebrae located in the veteran's cervical region.  
Also, in a July 1994 assessment, Dr. Hynes, a private 
physician, determined that the veteran had a degenerative 
condition involving his neck, to include cervical pain and 
disc disease; that physician also noted that one that one of 
the causes of this condition was the veteran's in-service 
automobile accident, amongst other factors including an 
industrial accident in April 1990 and another auto accident 
in November 1992.    

As the foregoing demonstrates, the medical evidence currently 
of record does not clearly establish the nature of the 
veteran's current cervical spine disability(ies), nor does it 
address the medical relationship, if any, between any such 
disability(ies) and the veteran's active service, to include 
the above-noted March 1977 accident.  Thus, the Board finds 
that a VA examination and opinion would be helpful in 
resolving the issue on appeal.

Hence, the RO should arrange for the veteran to undergo VA 
examination for residuals of cervical strain at the 
appropriate medical facility.  The veteran is hereby notified 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the appropriate VA medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain relevant records in connection with 
Social Security Administration (SSA) benefits that may exist 
and that have not been associated with the claims file.  
During the September 2003 hearing, the veteran stated that he 
was currently receiving SSA disability benefits as a result 
of his cervical neck injury.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2003) as regards requests 
for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization regarding the veteran's 
treatment by a Dr. Goldman in Silver Spring, Maryland from 
November 1978 to January 1979, and by a Dr. Ville in 
Satellite Beach, Florida from November 1982 to November 1983.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

2.	The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA orthopedic 
examination of the veteran's neck and 
upper back, to include in particular his 
cervical spine.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all 
disability(ies) affecting the veteran's 
neck and upper back.  With respect to 
each diagnosed disability, the examiner 
should opine whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
specifically include the veteran's auto 
accident in March 1977.  In providing 
this opinion, the examiner should address 
the significance, if any, of the 
veteran's post service 1990 work-related 
injury and 1992 auto accident in the 
development of any current neck or upper 
back disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of 
cervical strain, in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



